F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          FEB 1 1999
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MARK REX, BISSEN,

               Plaintiff-Appellant,

    v.                                                 No. 98-1227
                                                   (D.C. No. 97-B-1605)
    TIMOTHY TOWNS, Collection                            (D. Colo.)
    Branch, IRS Automated Collection
    System; GLENN L. STREBE, Vice
    President of Finance, Air Academy
    Federal Credit Union; CAROLYN L.
    MARSALA, Accounting Supervisor,
    Air Academy Federal Credit Union;
    WILLIAM C. DUVEN, P.C., Attorney
    at Law; WALTER A. HUTTON, JR.,
    IRS District Director; and all DOES
    1-99,

               Defendants-Appellees.




                           ORDER AND JUDGMENT           *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff filed a pro se action against two IRS employees, two credit union

employees, and the attorney who represented the credit union for alleged

constitutional and statutory violations arising out of seizure of property pursuant

to a tax levy. The district court dismissed the action and granted the attorney’s

motion for reasonable attorney’s fees as a sanction pursuant to Fed. R. Civ. P. 11.

Plaintiff appealed.

       After the parties had filed their briefs on appeal, plaintiff filed a motion to

dismiss the appeal. We agree that the appeal should be dismissed, as it is

“eminently frivolous.”   Smith v. Kitchen , 156 F.3d 1025, 1027 (10th Cir. 1997).

“An appeal is frivolous when the result is obvious, or the appellant’s arguments

of error are wholly without merit.”   Braley v. Campbell , 832 F.2d 1504, 1510

(10th Cir. 1987) (quotation omitted) (en banc). After reviewing the record on

appeal, the parties’ briefs and the relevant case law, we believe that it was

absolutely clear at the time plaintiff filed this appeal that it was without merit and

that the result on appeal was obvious. Apparently, as represented by his motion




                                           -2-
to dismiss, plaintiff also recognized that his appellate arguments are completely

meritless and that an appeal would be fruitless.

      Accordingly, plaintiff’s motion to dismiss is GRANTED, and the appeal is

DISMISSED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -3-